Grice, Presiding Justice.
The appellant urges in the habeas corpus proceeding that his plea of guilty to the offense *600of escape was not freely and voluntarily made and that therefore the sentence of five years confinement is illegal. However, our study of the record shows affirmatively that appellant freely and voluntarily entered the plea with the advice and assistance of counsel. What transpired upon the entry of this plea amply supports the finding of the habeas corpus court in this regard. Therefore, the court properly denied the relief sought in the habeas corpus proceeding and remanded the appellant to the custody of the respondent warden.
Submitted September 12, 1972
Decided October 5, 1972.
Anthony N. Raimo, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.